DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-5, 7-14  and 16-18 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by DE 10314227, (hereinafter “DE”). Regarding claim 1, DE discloses a conductive terminal 1 for installing into an insulative housing 5 of an electrical connector, comprising: a mating portion located proximate a front of the conductive terminal  (fig.1) for engaging with a corresponding terminal of a mating connector 4; a crimping portion (14,13) located proximate a rear of the conductive terminal for crimping to a wire; and a blocking portion  (see fig.1,10a ,15) extending from the terminal and arranged between the mating portion and the crimping portion the blocking portion includes a first portion 15 extending from at least one of two sides of the conductive terminal and a second portion extending from the first portion, at least a part of the second portion extends obliquely relative to the first portion, the second portion engages with the insulative housing to constrain the movement of the conductive terminal within the insulative housing in a longitudinal direction and in a direction perpendicular to the longitudinal direction (see fig.3).  
Regarding claim 3, the first portion extends from each of the two sides of the conductive terminal.   
Regarding claim 4, the first portion extends to a height above the mating portion.  
Regarding claim 5, the first portion is a protruding sidewall of the terminal.
  
    PNG
    media_image1.png
    371
    616
    media_image1.png
    Greyscale

Regarding claim 7, the second portion extends obliquely downward from the first portion in a direction toward the mating portion.  
Regarding claim 8, an end of the second portion abuts against or is located above the mating portion.  
Regarding claim 9, the second portion includes a flange extending laterally outward from an end of the second portion.  
Regarding claim 10, the first and second blocking portions are formed integrally with a remainder of the terminal.   
Regarding claim 11, a profile of an outer surface of the second portion is at least partially complementary to a profile of an inner surface of the insulative housing.  
Regarding claim 12, the first portion is adapted to engage with an elastic latch  9 of the insulative housing.   
Regarding claim 13, the mating portion includes a pair of resilient contact arms 17 defining an insertion cavity and are adapted to clamp to a mating terminal inserted into the insertion cavity.  
Regarding claim 14 DE discloses conductive terminal 1 for installing into an insulative housing 5 of an electrical connector, comprising: a mating portion 4 located proximate a front of the conductive terminal for engaging with a corresponding terminal of a mating connector; a crimping portion (14,13) located proximate a rear of the conductive terminal for crimping to a wire; and a blocking portion 10a,15 extending from the terminal and arranged between the mating portion and the crimping portion for engaging with the insulative housing 5 to constrain the movement of the conductive terminal within the insulative housing in a longitudinal direction and in a direction perpendicular to the longitudinal direction, the blocking portion includes a first portion 15 extending from at least one of two sides of the terminal and a second portion extending from the first portion, at least a part of the second portion oriented at an angle relative to the first portion engages the insulative housing in the longitudinal direction and in the direction perpendicular to the longitudinal direction.
Regarding claim 16, the connector insulative housing defines an elastic latch 9 engaging with the first portion, and an inner surface engaging with the second portion 15.
Regarding claim 17, the inner surface defines a complementary angled surface engaging with the second portion along at least a section of a length of the second portion (see fig. 3).
Regarding claim 18,  the first portion extends upwardly to a height greater than a height of the mating portion, and the second portion extends obliquely downward from the first portion in a direction toward the mating portion.  

Allowable Subject Matter
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 19, patentability resides, at least in part, in an end of the second portion abuts against the mating portion, in combination with the other limitations of the base claim, and regarding claim 20, patentability resides, at least in part, in the second portion is at least partially received in a groove formed in the insulative housing, in combination with the other limitations of the base claim. 
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. Applicant's arguments regarding  DE have been addressed by the above rejection which changes the blocking portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833